Action to recover for personal injuries sustained by plaintiff as the result of falling downstairs in a building of the defendant by reason of water *870and soap powder on the steps. Judgment as corrected and order denying defendant’s motion to set aside the verdict unanimously affirmed, with costs. (Shearod v. Forty-first & Park Avenue Corporation, 254 N. Y. 618; Wakeman v. New York, N. H. & H. R. R. Co., 272 id. 625; O’Leary v. Standard Oil Co., 265 id. 627.) The error in respect of claimed admissions made by the janitor concerned alleged statements which were helpful rather than hurtful to the defendant, and, therefore, involved no prejudicial error. Present — Hagarty, Carswell, Johnston, Adel and Taylor, JJ.